Order filed May 31, 2013




                                   In The

                             Court of Appeals
                                   For The

                           First District of Texas
                                 ___________

                             NO. 01-12-00338-CR
                                ____________

                LESLIE KENNETH HOLTE, II, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 263rd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1318785

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit number 14.

      The clerk of the 263rd District Court is directed to deliver to the Clerk of
this court the original of Exhibit number 14, on or before June 10, 2013 . The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Exhibit number 14, to the clerk
of the 263rd District Court.



                                             PER CURIAM